Case 1:20-cv-21092-CMA Document 6 Entered on FLSD Docket 03/13/2020 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-21092-CIV-ALTONAGA

 IN RE:

 VERIFIED COMPLAINT OF GOD’S BLESSING
 LTD., legal owner, and ROGER WEST, beneficial
 owner, of a 2003 built 29.33-meter Pershing motor
 yacht named “Exodus”, Cayman Islands Shipping
 Registry Official Number 745268, her engines, tackle,
 furniture, furnishings, tender, personal watercraft and
 appurtenances, for Exoneration from or Limitation of Liability,

       Petitioners.
 __________________________________________________/

                                             ORDER

          THIS CAUSE came before the Court on Petitioners’ Motion to Approve Ad Interim

 Stipulation of Value and Costs (DE 3), Directing Issuance of Monition and Injunction [ECF No.

 5]. A Verified Complaint having been filed on the 12th day of March, 2020, by Petitioners,

 God’s Blessing Ltd. and Roger West, as owners of the 2003 built 29.33-meter Pershing motor

 yacht named “Exodus”, Cayman Islands Shipping Registry Number 745268 (the “Vessel”), for

 exoneration from and/or limitation of liability as provided for in the Act of Congress embodied

 in 46 U.S.C. §§ 30501 et. seq. and pursuant to Rule F of the Supplemental Rules for Certain

 Admiralty or Maritime Claims of the Federal Rules of Civil Procedure, together with the statutes

 supplemental thereto and amendatory thereof, and also contesting its liability independently of

 the limitation of liability claims under said Acts, Treaty or Code for any loss, damages, deaths,

 personal injuries, damage or destruction of property or other occurrences arising from the

 accident which occurred on or about September 16, 2019, on the navigable waterways of Miami-

 Dade County, Florida as further described in the Verified Complaint for Exoneration from or
Case 1:20-cv-21092-CMA Document 6 Entered on FLSD Docket 03/13/2020 Page 2 of 4

                                                                  CASE NO. 20-21092-ALTONAGA


 Limitation, and said Verified Complaint also stating the alleged facts and circumstances on

 which such exoneration from or limitation of liability is claimed;

         And Petitioners having deposited with the Court as security for the benefit of Claims, an

 Ad Interim Stipulation of Value and Stipulation of Costs not less than or equal to the amount of

 value of their interest in the Vessel as required by the rules of this Court and by the law, it is

         ORDERED AND ADJUDGED that the Motion [ECF No. 5] is GRANTED. The Ad

 Interim Stipulation for the value of Petitioners’ interest in the Vessel, for no more than the

 amount of $936,036.00, including costs of court and interest at the rate of six percent (6%) per

 annum from date hereof, and filed herein by Petitioners, is accepted as the Ad Interim Stipulation

 for the purpose of this action and is approved as to form and quantum.

         IT IS FURTHER ORDERED AND ADJUDGED that Petitioners and any Claimant

 who may properly become a party hereto may contest the amount of value of Petitioners’ interest

 in the Vessel as fixed in the Ad Interim Stipulation, subject to such increases or decreases in the

 amount of such Stipulation, together with adequate security, as the Court may from time to time

 order according to the rules and practices of this Court.

         IT IS FURTHER ORDERED AND ADJUDGED that if the amount of this Ad Interim

 Stipulation is not contested by any Claimant, the Stipulation shall stand as a Stipulation for Value

 and an appraisal by a Commissioner will not be required.

         IT IS FURTHER ORDERED AND ADJUDGED that Petitioners shall supply the

 Clerk a proposed Monition in order for Clerk to issue the Monition under the seal of this Court

 against all persons or corporations claiming damage for any and all loss, destruction, damage,

 injuries, and/or death allegedly resulting from the occurrences and happenings recited in the

 Verified Complaint; and for such persons or corporations to file their respective claims with the



                                                    2
Case 1:20-cv-21092-CMA Document 6 Entered on FLSD Docket 03/13/2020 Page 3 of 4

                                                                 CASE NO. 20-21092-ALTONAGA


 Clerk of the Court. All persons or corporations so presenting claims and desiring to contest the

 allegations of the Verified Complaint shall file answers to the Verified Complaint and shall serve

 on or mail to the attorneys for the Petitioners copies thereof or be defaulted.

         IT IS FURTHER ORDERED that Petitioners shall ensure a public notice of the

 Monition is given by publication as required by Rule F of the Supplemental Rules for Certain

 Admiralty and Maritime Claims of the Federal Rules of Civil Procedure and the Local Rules of

 the United States District Court for the Southern District of Florida, once each week for four

 successive weeks in the “Daily Business Review – Miami-Dade Edition” prior to the date fixed

 for the filing of claims in accordance with Supplemental Rule F and not later than the date of the

 second weekly publication; and that copies of the notice are mailed by Petitioners to every person

 or corporation known by the Petitioners to have a claim against Petitioners arising out of the

 accident set forth in the Verified Complaint.

         IT IS FURTHER ORDERED that the commencement or further prosecution of any

 action, suit or proceeding in any court whatsoever, and the institution and prosecution of any

 suits, actions or legal proceedings, of any nature or description whatsoever, in any court

 whatsoever, except in these proceedings, in respect to any claim arising out of, or connected with

 the casualty set forth in the Verified Complaint herein, be and the same are hereby STAYED

 AND RESTRAINED until the final determination of this proceeding.

         IT IS FINALLY ORDERED that the service of this Order as a restraining order in this

 District may be made in the usual manner as any other district of the United States by delivery by

 the Marshal of the United States for such District of a certified copy of this Order on the person

 or persons to be restrained or to their respective attorneys, or alternatively, by mailing a

 conformed copy of it to the person or persons to be restrained or to their respective attorney.



                                                   3
Case 1:20-cv-21092-CMA Document 6 Entered on FLSD Docket 03/13/2020 Page 4 of 4

                                                     CASE NO. 20-21092-ALTONAGA


       DONE AND ORDERED in Miami, Florida, this 13th day of March, 2020.




                                                _________________________________
                                                CECILIA M. ALTONAGA
                                                UNITED STATES DISTRICT JUDGE

 cc:   counsel of record




                                         4
